UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A-2 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 31, 2010 - (August 7, 2009) LAKE VICTORIA MINING COMPANY, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53291 (Commission File No.) 1781 Larkspur Drive Golden, CO80401 (Address of principal executive offices and Zip Code) (303) 526-5100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Kilimanjaro Mining Company has reviewed the accounting for the investment in Lake Victoria Mining Company and subsequent share exchange agreement between Lake Victoria Mining Company and Kilimanjaro Mining Company, and based upon this review, the Company has revised the accounting principles used for the investment in Lake Victoria Mining Company by Kilimanjaro Mining Company and the subsequent share exchange; and these have altered the Company’s financial statements as revised in this filing. ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On August 7, 2009, we completed our Securities Shares Exchange Agreement (the “Agreement”) with shareholders of Kilimanjaro Mining Company, Inc. and issued a total of 37,653,549 restricted shares of our common stock to ninety-eight shareholders of Kilimanjaro Mining Company, Inc.Shareholders of Kilimanjaro Mining Company Inc. delivered a total of 31,377,957 shares of Kilimanjaro Mining Company Inc. which constituted 100% of the total outstanding shares of common stock of Kilimanjaro Mining Company Inc.Kilimanjaro Mining Company Inc. thereby became our wholly owned subsidiary corporation.The announcement of the execution of the Agreement was contained in our Form 8-K filed with the SEC on July 14, 2009. As part of the foregoing, a release was executed by Geo Can Resources Company Limited in favor of Kilimanjaro Mining Company Inc. and us, with respect to all option payments, cash or shares, for property agreements entered into between Geo Can and either Kilimanjaro or Lake Victoria. Additionally, Kilimanjaro Mining Company Inc. delivered a total of 9,350,300 common shares of Lake Victoria Mining Company, Inc., registered and owned by Kilimanjaro, for cancellation.As of August 7, 2009, Lake Victoria Mining Company, Inc. had been considered a consolidated subsidiary of Kilimanjaro.For accounting purposes Kilimanjaro had been deemed to control Lake Victoria since its inception and all of Lake Victoria financial information was part of the Kilimanjaro consolidated financials. ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On August 7, 2009, we completed our Securities Shares Exchange Agreement (the “Agreement”) with shareholders of Kilimanjaro Mining Company Inc. and issued a total of 37,653,549 restricted shares of our common stock to ninety-eight shareholders of Kilimanjaro Mining Company Inc.Shareholders of Kilimanjaro Mining Company Inc. delivered a total of 31,377,957 shares of Kilimanjaro Mining Company Inc. which constituted 100% of the total outstanding shares of common stock of Kilimanjaro Mining Company, Inc.Kilimanjaro Mining Company, Inc. thereby became our wholly owned subsidiary corporation.The announcement of the execution of the Agreement was contained in our Form 8-K filed with the SEC on July 14, 2009. As part and of the foregoing, a release was executed by Geo Can Resources Company Limited in favor of Kilimanjaro Mining Company, Inc. and us, with respect to all option payments, cash or shares, for property agreements entered into between Geo Can and either Kilimanjaro or Lake Victoria. Additionally, Kilimanjaro Mining Company Inc. delivered a total of 9,350,300 common shares of Lake Victoria Mining Company, Inc., registered and owned by Kilimanjaro, for cancellation.As of August 7, 2009, Lake Victoria Mining Company, Inc. had been considered a consolidated subsidiary of Kilimanjaro.For accounting purposes Kilimanjaro had been deemed to control Lake Victoria since its inception and all of Lake Victoria financial information was part of the Kilimanjaro consolidated financials. ITEM 3.02UNREGISTERED SALE OF EQUITY SECURITIES On August 7, 2009, we completed our Securities Shares Exchange Agreement (the “Agreement”) with shareholders of Kilimanjaro Mining Company Inc. and issued a total of 37,653,549 restricted shares of our common stock to ninety-eight shareholders of Kilimanjaro Mining Company Inc.Shareholders of Kilimanjaro Mining Company Inc. delivered a total of 31,377,957 shares of Kilimanjaro Mining Company Inc. which constituted 100% -2- of the total outstanding shares of common stock of Kilimanjaro Mining Company Inc.Kilimanjaro Mining Company, Inc. thereby became our wholly owned subsidiary corporation.The announcement of the execution of the Agreement was contained in our Form 8-K filed with the SEC on July 14, 2009.Of the 37,653,549 shares issued by us, sixty-seven were used pursuant to Reg. S of the Securities Act of 1933 in that each of the purchasers was a non-US person as that term is described in Reg. S and each transaction took place outside the United States of America.The remaining 6,027,630 shares were issued pursuant to Reg. 506 of the Securities Act of 1933.Form D was filed with the SEC on August 19, 2009 and with each state in which shares were exchanged.Each person being issued shares of common stock was an “accredited investor” as that term in defined in Reg. 501 of the Securities Act of 1933. ITEM 5.01CHANGES IN CONTROL OF THE REGISTRANT The following table sets forth the total number of shares, directly and indirectly, owned by each of our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares immediately prior to the share exchange described in Item 1 above. The stockholders listed below possess sole voting and dispositive power with respect to the shares. Direct Amount of Percent Name of Beneficial Owner Beneficial Owner Position of Class Roger Newell President, Principal Executive Officer, 0.00% Principal Accounting Officer, Principal Financial Officer and a member of the Board of Directors Heidi Kalenuik(1) Secretary, Treasurer and a member of 25.16% the Board of Directors Ahmed A. Magoma Director 0.00% All officers and directors as a group (3 individuals) 25.35% Joshua Summerland and Selena Tsu Investor 8.50% (1)Included are the 9,450,300 shares owned by Kilimanjaro Mining Company, Inc., which are attributed to Ms. Kalenuik. The following table sets forth the total number of shares, directly and indirectly, owned by each of our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares immediately after the share exchange described in Item 1 above. The stockholders listed below possess sole voting and dispositive power with respect to the shares. Direct Amount of Percent Name of Beneficial Owner Beneficial Owner Position of Class Roger Newell President, Principal Executive Officer, 0.49% Principal Accounting Officer, Principal Financial Officer and a member of the Board of Directors Heidi Kalenuik Secretary, Treasurer and a member of 27.64% The Board of Directors Ahmed A. Magoma Member of the Board of Directors 1.20% -3- All officers and directors as a group (3 individuals) 29.43% The new shareholders from the share exchange agreement with Kilimanjaro will constitute approximately 67% of the combined shareholder group of Lake Victoria. ITEM 5.02COMPENSATION ARRANGEMENTS On July 31, 2009, we issued 70,000 restricted shares of common stock to our officers and directors as follows: Roger Newell Heidi Kalenuik Ahmed A. Magoma In addition, on July 31, 2009, we issued 10,000 restricted shares of common stock to our former board member Michele Ashby. ITEM 7.01REGULATION FD DISCLOSURE On August 12, 2009, we issued a press release announcing the completion of the share exchange described in Item 1.01 above. ITEM 8.01OTHER MATTERS On August 17, 2009, George Lennox and David Gamache, two former officers and directors, returned 1,000,000 restricted common shares of our common stock to us for cancellation. ITEM 9.01FINANCIAL STATEMENTS (a)Financial statements of businesses acquired. The following financial statements have been restated to present Kilimanjaro Mining Company, Inc. for the years ended December 31, 2008 and 2007 as the consolidated parent of Lake Victoria.From its inception through August 7, 2009, Lake Victoria was a consolidated subsidiary of Kilimanjaro.The accounting under the Share Exchange Agreement results in the financial information of Kilimanjaro to be the continuing financial information for the registrant and the equity of Kilimanjaro being restated with Lake Victoria’s continuing legal structure. INDEX FINANCIAL STATEMENTS Balance Sheets F-1 Statement of Operations F-2 Statement of Cash Flows F-3 NOTES TO THE FINANCIAL STATEMENTS F-4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-17 Balance Sheets F-18 Statement of Operations F-19 Statement of Cash Flows F-20 Statement of Stockholders' Deficit F-21 NOTES TO THE FINANCIAL STATEMENTS F-22 -4- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Advances and deposits - Advances to related party Total Current Assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Acquisition liabilities - Notes Payable - Accrued compensation expenses - Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value: 100,000,000 - - authorized, no shares outstanding Common stock,$0.001par value; 100,000,000 shares authorized 31,377,958 and22,130,140 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable Accumulated deficit during exploration stage NON-CONTROLLING INTEREST Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 -5- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three For the Three For the Six For the Six Period from Month Period Month Period Month Period Month Period December 11, 2006 Ended Ended Ended Ended (Inception) to June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 June 30, 2009 REVENUE $ - $ - $ - $ - $ - OPERATING EXPENSES General and administrative expenses Amortization and depreciation expenses - - Acquisition costs - - Exploration costs - - Professional fees Management and director fees Travel and accommodation Total operating expense LOSS FROM OPERATIONS OTHER INCOME (EXPENSES) Other income from professional services - Gain(loss) on long-term investments - - Interest income 99 Interestexpense - - Total other income 99 LOSS BEFORE TAXES INCOME TAX EXPENSE (BENEFIT) - NET LOSS $ LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET LOSS ATTRIBUTABLE TO PARENT $ NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 -6- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six For the Six Period from Month Period Month Period December 11, 2006 Ended Ended (Inception) to June 30, 2009 June 30, 2008 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash Amortization and depreciation - Loss in subsidiary attributed to non-controlling interest Share payments for consulting services - Long-term investment write off - Shares issued for acquisition - Gain on other investment - Accounts receivable exchange for acquiring mineral interest - Directors' compensation share payments - Provided (used) by operating activities: Increase in accounts receivable Decrease(increase) in advances to related party - Increase(decrease) in accounts payable Increase in acquisition liabilities - Decrease in accrued compensation expenses - Net cash used by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property, plant, and equipment Purchase ofinvestment - Proceeds of subsidiary stock issuances - Net cash provided (used) by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable - Proceeds from issuance of stock Payment for cancellation of stock - Related party payable proceeds - - Related party payable payments - - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents CASH AT BEGINNING OF PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL CASH DISCLOSURES: Income taxes paid $ - $ - $ - Interest paid $ 25 $ - $ 25 NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock issued for subscription receivable $ - $ - $ Receivable exchanged for Long-term investment $ $ - $ Investment acquired through payable $ - $ 30 $ 30 The accompanying notes are an integral part of these unaudited consolidated financial statements. F-3 -7- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE1 – DESCRIPTION OF BUSINESS Kilimanjaro Mining Company Inc. (hereinafter “the Company”) was incorporated December 11, 2006 under the laws of the State of Nevada. The Company’s administrative office is located in Carson City, Nevada. The Company’s year-end is December 31. The principal business of the Company is to search for mineral deposits or reserves which are not in either the development or production stage. The Company is an exploration stage corporation that intends to conduct exploration activities on gold and uranium properties located in Tanzania. The Company consolidates subsidiaries that it controls (more-than-50% owned) and entities over which control is achieved through means other than voting rights. These consolidated financial statements include our subsidiary, Lake Victoria Mining Company (“Lake Victoria”). On March 21, 2007, the Company acquired upon initial capitalization 3,000,000 restricted common shares of Lake Victoria, which represented 75% of the outstanding shares. During 2008, the Company’s direct ownership of Lake Victoria fell below the accounting threshold of 50% for consolidation. The Company evaluated the issue of control and determined that the Company’s loss of direct ownership position was temporary, the companies shared management, directors and others in their control group and the majority interest was held by passive investors. Passive investors are the investors who do not hold the securities with the purpose or effect of changing or influencing the control of the Company, or in connection with or as a participant in any transaction having that purpose or effect. However, the Company retained control of Lake Victoria and continued to consolidate and treat Lake Victoria as a subsidiary. The financial statements for the period ended June 30, 2009 and year ended December 31, 2008 include Lake Victoria and the non-controlling interest which is held by passive investors is reflected in these balances. The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Regulation S-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, these financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements. These unaudited interim consolidated financial statements should be read in conjunction with the Company’s prior audited financial statements filed with the Form 8-K/A-2 for the share exchange completed on August 7, 2009. In the opinion of management, the unaudited interim consolidated financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. Operating results for the six month period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the full year. The preparation of financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the financial statements are published, and the reported amounts of revenues and expenses during the period. Uncertainties with respect to such estimates and assumptions are inherent in the preparation of the Company’s financial statements; accordingly, it is possible that the actual results could differ from the estimates and assumptions and could have a material effect on the reported amounts of the Company’s financial position and results of operations. F-4 -8- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE2 – SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Company’s financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all short-term debt with original maturities of three months or less to be equivalent. As of June 30, 2009 and December 31, 2008, we have $395,925 and $983,940 respectively, deposited at an FDIC insured bank. FDIC deposit insurance covers the balance of each depositor's account for $250,000 per insured bank. Any amount beyond the basic insurance amount may expose the Company to loss. Basis of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. Significant intercompany accounts and transactions have been eliminated. The Company adopted ASC Topic 805, Business Combinations (ASC 805), and ASC Topic 810-10-65, related to non-controlling interests in consolidated financial statements.There was no impact on the Company’s consolidated financial statements as of September 30, 2009 as a result of adopting either statement.The non-controlling interest was previously the minority interest held by certain passive shareholders at the consolidated financial statement level of Kilimanjaro, and whose interests were eliminated for accounting purposes by the August 7, 2009 share exchange agreement. The Company, after August 7, 2009, had no further non-controlling interests. For the six months ended June 30, 2009 and 2008, losses of $5,960,715 and $19,470 respectively, were recognized as being attributed to the non-controlling interest of the Company’s controlled subsidiary. Derivative Instruments The Company adopted ASC Topic 815 Derivatives and Hedging. This Topic establishes accounting and reporting standards for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (i) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change. F-5 -9- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 At June 30, 2009 and December 31, 2008, the Company has not engaged in any transactions that would be considered derivative instruments or hedging activities. Earnings (Losses) Per Share The Company has adopted ASC Topic 260, which provides for calculation of "basic" and "diluted" earnings per share. Basic earnings per share includes no dilution and is computed by dividing net income (loss) available to common shareholders by the weighted average common shares outstanding for the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of an entity similar to fully diluted earnings per share. Basic and diluted losses per share were the same, at the reporting dates, as the Company had no common stock equivalents outstanding.All outstanding warrants were those of the subsidiary, Lake Victoria, and exercise of the warrants would have no effect on the outstanding equity of Kilimanjaro. Exploration Stage The Company has been in an exploration stage since its formation and has not realized any revenues from operations. It is primarily engaged in searching for mineral deposits or reserves which are not in either the development or production stage.As of June 30, 2009, none of the Company’s mineral property interest had proven or probable reserves as determined under the requirements of Industry Guide No. 7. Going Concern As shown in the accompanying financial statements, the Company has an accumulated deficit of approximately $4,420,000 incurred through June 30, 2009. The Company has no revenues, limited cash and losses from operations. Management intends to seek additional capital from new equity securities offerings that will provide funds needed to continue the exploration for gold. These plans, if successful, will mitigate the factors which raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. The Company expects to be able to meet its necessary cash outflows based upon funds received from future investments and borrowings during its exploration period. Interim Disclosures About Fair Value of Financial Instruments In April 2009, the Company adopted provisions of ASC 815, Derivatives and Hedging, which requires fair value disclosures in both interim as well as annual financial statements in order to provide more timely information about the effects of current market conditions on financial instruments. This statement specifically requires entities to provide enhanced disclosures addressing the following: (1) how and why an entity uses derivative instruments; (2) how derivative instruments and related hedged items are accounted for under US GAAP, and (3) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. The adoption impacts the Company’s disclosures, but it will not affect its results of operations or financial condition. Income Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, now codified as ASC Topic 740, “Accounting for Income Taxes”. Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard imposed by ASC Topic 740 to allow recognition of such an asset. (See NOTE 11) F-6 -10- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Mineral Properties Under US GAAP mineral property acquisition costs are ordinarily capitalized when incurred using the guidance in EITF 04-02, “Whether Mineral Rights are Tangible or Intangible Assets”. The carrying costs should be assessed for impairment under SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” whenever events or changes in circumstances indicate that the carrying costs may not be recoverable. Since the Company is unable to support continued capitalization of acquisition costs the Company has chosen to expense versus capitalize its property acquisition costs until the Company identifies proven and probable reserves. When the Company has capitalized mineral property costs, these properties will be periodically assessed for impairment of value. Once a property reaches the production stage, the related capitalized costs will be amortized, using the units of production method. Additionally the Company expenses as incurred all maintenance and exploration property costs. Property and Equipment Assets are depreciated on a straight line basis. The Company’s fixed assets with a historical cost of $15,102 are being depreciated over lives of five years. (See NOTE 3) Subsequent Events In June 2009, the FASB issued and the Company adopted ASC 855, Subsequent Events. ASC 855 establishes general standards of accounting for and disclosures of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date. ASC 855 is effective for interim financial periods ending after June 15, 2009. The adoption of ASC 855 did not affect the Company’s consolidated financial statements. (See NOTE 13) NOTE3 – PROPERTY AND EQUIPMENT At June 30, 2009 and December 31, 2008, property and equipment consisted of the following: Table 1: Property and Equipment Acquisition Cost and Accumulated Amortization Category As at 6/30/2009 As at 12/31/2008 Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value Computers & Software $ Depreciation expense for the six months ended June 30, 2009 and 2008 was $1,255 and nil, respectively. NOTE4 – NOTE PAYABLE On May 22, 2009, the Company signed a finance agreement for payment of insurance in the total amount of $12,000 at an annual rate of 8.348% with monthly installments of $1,380. F-7 -11- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE5 – LONG-TERM INVESTMENT On June 20, 2008, the Company acquired 5,000,000 restricted common shares from Kibo Resources Company in the total consideration of $5,000. The Company held a majority interest of Kibo Resources, but classified this investment as a temporary ownership and recorded it at cost. As of March 31, 2009, the Company recognized an investment loss of $5,000 in prior periods. On May 15, 2009, the Company signed an agreement for private sale of shares with Hampton Park Capital LLC. The Company sold 5,000,000 common shares of Kibo resources to Hampton Park in the total consideration of $10,000. The payment was settled on January 25, 2010. As of June 30, 2009, the Company recognized an investment gain of $10,000. NOTE6 – ACCRUED EXPENSES On November 1, 2007, the Company signed an employment agreement with Kilimanjaro’s vice president. According to the agreement, Kilimanjaro shall pay him 100,000 restricted common shares each year for 2007 and 2008, with a fair value of $0.75 per share in the total amount of $75,000 and $0.50 per share in the total amount of $50,000 respectively. On June 30, 2009, the Company issued 200,000 shares to him. NOTE7 – RELATED PARTY TRANSACTIONS/CONCENTRATIONS The Company, through its subsidiary Lake Victoria, has contracted with Geo Can Resources Company Ltd (Geo Can), a related company with a shared common director, to perform exploration services on all of the properties.All exploration and payment commitments as per agreements between Geo Can and the Company for the Geita, Kinyambwiga and Kalemela projects were cancelled as part of the agreement between Geo Can and Kilimanjaro prior to the August 7, 2009 share exchange agreement.Both companies have mutually agreed that the exploration agreements were terminated in November 2009 when the Company incorporated its own exploration subsidiary Lake Victoria Resources (T), Ltd.The Company has recorded liabilities totaling $767,880 owing to Geo Can as of June 30, 2009. The Company, advanced funds to Geo Can to find mineral property interests in Tanzania.As of June 30, 2009 and December 31, 2008, the Company recorded total advances of$155,614 and $1,640,654 to Geo Can, respectively.The advances bear no interest and unencumbered funds are refundable to the Company.The advances as of June 30, 2009 have not been offset against payables nor had any encumbrances been reported to the Company. On May 4, 2009, the Company acquired 100% interest of 33 gold licenses and 13 uranium licenses from Geo Can. As part of the agreement, Kilimanjaro obtained 6,350,300 restricted common shares of Lake Victoria, Kilimanjaro’s controlled subsidiary, at a fair value of $3,048,144 from Geo Can. The payment from Kilimanjaro includes a share payment of 5,176,250 common shares with a fair value of $2,588,000 and the cancellation of $1,500,000 of funds advanced to Geo Can. (See NOTE 8) F-8 -12- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 On May 15, 2009, Kilimanjaro signed a Mineral Financing Agreement with one director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of June 30, 2009, this director has entered into Mineral Properties Sales and Purchase agreements with various PML owners providing the Company with the option to acquire 54 different PMLs in the Singida area. Under the terms of these agreements, if the option to purchase is completed on all these PMLs, then the total purchase consideration will be $4,924,846. The same director of the Company entered into Mineral Purchase agreements with 24 PML’s which are part of the Kinyambwiga Project and which are recorded in his name and are to be transferred over to the Company at a future date. NOTE8 – MINERAL PROPERTY AND EXPLORATION COSTS On May 4, 2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can Resources Company Limited (“Geo Can”). Under the terms of the agreement Kilimanjaro acquired 100% interests of the mineral property assets which included 33 gold prospecting licenses and 13 uranium licenses. Geo Can had entered into property agreements regarding some of these resource properties with Lake Victoria before the share purchase agreement and now Geo Can no longer has any interest in those prior property agreements. All of the Company’s mineral property interests are located in Tanzania. Geo Can holds resource properties in trust for the Company. Most of the resource property interests are still formally registered to Geo Can to save on registration fees until the annual filing for each property comes due at which time the formal registration of each property will be transferred to Kilimanjaro or as directed by Kilimanjaro. Table 2: The continuity of mineral properties acquisition cost Kalemela Gold Project State Mining Project Geita Project Kinyambwiga Project Singida Project Other Projects Total (a) (b) (c) (d) (e) (f) Balance, December 31, 2007 $- $- $- $- $- $- $- Related payments: Cash Consideration - Share issued for Mining properties - Balance, December 31, 2008 $- $- $- $- Related payments: Cash Consideration Share issued for Mining properties - - Accrued liabilities - 61,24 9 Balance, June 30, 2009 $ 1,922,608 $ 115,249 $ 9,526,530 F-9 -13- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Table 3 : The continuity of mineral properties exploration expenditures Kalemela State Mining Geita Kinyambwiga Singida Total (a) (b) (c) (d) (e) Balance, December 31, 2008 - $- $- $- Exploration expenditures: Camp, Field Supplies and Travel - - Drilling Cost - Geological consulting and Wages - - Geophysical and Geochemical - - Parts and equipment - - - Project Administration fee - - Vehicle and Fuel expenses - Balance, June 30, 2009 $ 633,895 $- $ 408,972 $- $ 1,130,460 (a) Kalemela Gold Project:PL2747/2004, PL2910/2004 & PL 3006/2005 The three licenses total about 260 square kilometers.Results of geologic mapping, ground magnetic surveying and soil sampling have identified exploration sites suitable for electrical induced polarization (I.P.) geophysical surveys to further define possible drill targets. Depending on available resources and project scheduling, the I.P. survey may be conducted before the end of 2010. The Company has expanded an Exploration Services Agreement with Geo Can to include mineral exploration of all three licenses. Table 2 and 3 reflect the acquisition and exploration costs for Kalemela project. As of June 30, 2009, the Company owns 100% interest of Kalemela project’s three prospecting licenses. (b) State Mining Project: PL2702/2004, PL5469/2008 & PL4339/2006 On August 10, 2009, the Company decided to release the above three licenses and transferred them back to State Mining Company on August 11 and September 15, 2009.The Company has abandoned its interests in this project and will not be involved any further exploration activities. Table 2 and 3 reflect the acquisition and exploration costs for the State Mining project. (c) Geita Project: PL2806/2004 Table 2 and 3 reflect the acquisition and exploration costs for the Geita project. As of June 30, 2009, the Company owns 100% interest of Geita project’s one prospecting license. (d) Kinyambwiga Project:PL4653/2007 A director of the Company entered into Mineral Purchase agreements with 24 PML’s which are part of the Kinyambwiga Project and which are recorded in his name and are to be transferred over to the Company at a future date. F-10 -14- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Table 2 and 3 reflect the acquisition and exploration costs for Kinyambwiga project. As of June 30, 2009, the Company owns 100% interest of Kinyambwiga project’s one prospecting license. (e) Singida Project On May 15, 2009, Kilimanjaro signed a Mineral Financing Agreement with one director of Kilimanjaro authorizing him, on behalf of Kilimanjaro, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of June 30, 2009, this director has entered into Mineral Properties Sales and Purchase agreements with various PML owners providing Kilimanjaro with the option to acquire 54 different PMLs in the Singida area. Under the terms of these agreements, if the option to purchase is completed on all these PMLs, then the total purchase consideration will be $4,924,846. Of this amount, $54,000 has already been paid and $ 61,249 is accrued as a short term liability. At the option of Kilimanjaro certain additional option payments may be paid. At the option of Kilimanjaro, a secondary payment of $1,697,415 is to be paid within 120 days, which may be extended to 240 days in certain circumstances and a final payment of $3,173,432 is to be paid within 730 days. Also, at the option of the Company, a 2% Net Smelter Production royalty or 2% of the Net Sale Value may be substituted in place of the final payment and paid on a pro rata basis determined by the total final number of PMLs involved in a special mining license. Table 2 and 3 reflect the acquisition and exploration costs for Singida project. (f) Other projects On May 4,2009, Kilimanjaro completed a Property Acquisition Agreement with Geo Can. Under the terms of the agreement Kilimanjaro acquired 100% interests of the mineral property assets of Geo Can which included 33 gold prospecting licenses and 13 uranium licenses. Included in this agreement were the Kalemela project’s licenses, Geita project’s license and Kinyambwiga project’s license. Table 2 and 3 reflect the acquisition and exploration costs for other projects. NOTE9 – SHARES ISSUED IN SUBSIDIARY Lake Victoria, prior to the share exchange agreement with its controlling parent company, Kilimanjaro, issued the following shares as the reporting registrant and subsidiary of Kilimanjaro: On April 15, 2009, Lake Victoria granted 70,000 restricted common shares at a fair value of $35,000 to officers and directors. The shares were issued on August 4, 2009. On February 13, 2009, the Lake Victoria issued 4,000,000 shares of common stock at a fair value of $1,840,000 in accordance with the January 21, 2009 Option to Purchase agreement for Geita PL 2806/2004.All of these shares were acquired by Kilimanjaro as part of a share exchange in May 2009. F-11 -15- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 On January 21, 2009, Lake Victoria entered into an option to purchase prospecting license agreement with Geo Can Resources Ltd. to acquire prospecting license PL2806/2004 at Geita area in Geita District. The total consideration includes an aggregate cash payment of $200,000 and issuance of 5,500,000 shares of common stock with a fair value of $1,690,000.As part of the Security Exchange Agreement executed August 7, 2009, this transaction was cancelled. On December 23, 2008, Lake Victoria issued 10% of share capital, 1,750,300 shares of common stock at a fair value of $1,750,300 to satisfy share obligations of the Fourth Amendment Agreement with Uyowa Gold Mining and Exploration Company Ltd for the acquisition of 80% of PL2747/2004. On November 18, 2008 Lake Victoria sold 4,000,000 units to three individuals in consideration of $1,000,000. Each unit consists of one share of common stock and one redeemable warrant. Each redeemable warrant and payment of $1.00 entitles the holder to purchase one additional share of common stock. On November 10, 2008, Lake Victoria sold 125,000 units one individual in consideration of $50,000. Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.10 entitles the holder to purchase one additional share of common stock. On October 19, 2008, Lake Victoria sold 125,000 units to one individual in consideration of $50,000.Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.10 entitles the holder to purchase one additional share of common stock. On October 10, 2008, Lake Victoria sold 375,000 units to one individual in consideration of $150,000. Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.10 entitles the holder to purchase one additional share of common stock The fair value of the 4,312,500 stock warrants issued in connection with October and November share issuances was estimated using the Black-Scholes pricing model based on the following assumptions: dividend yield of 0%; risk-free interest rate of 0.39%; expected life of one year and five months; and volatility of 93%. A fair value of $332,000 was estimated. On May 28, 2008, Lake Victoria completed a non-brokered Regulation S private placement of 12,500,000 shares of the company restricted common stock at $0.02 per share for cash of $250,000. On October 17, 2007, the Company completed a public offering of 1,003,000 shares of common stock at a price of $0.10 per share for cash of $100,300. In March 2007, the subsidiary of the Company issued 1,000,000 shares of common stock for cash $5 and a subscription receivable of $5. NOTE10 – CAPITAL STOCK Preferred Stock The Company is authorized to issue 100,000,000 shares of preferred stock with a par value of $0.00001. As of June 30, 2009, the Company has not issued any preferred stock. F-12 -16- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Common Stock The Company is authorized to issue 100,000,000 shares of common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. In June 2009, the Company issued 1,456,000 were issued for cash at $0.25 per share In June, 2009, the Company issued 149,268 shares of common stock at $0.40 per share on payment of consulting services. In June, 2009, the Company issued 2,294,100 shares of common stock at $0.25 per share on payment of consulting services. In June, 2009, the Company issued 100,000 shares of common stock at $0.75 per share on payment of consulting services. In June, 2009, the Company issued 100,000 shares of common stock at $0.50 per share on payment of consulting services. In May 2009, the Company issued 5,176,250 for acquisition of mineral properties at $0.50 per share In January, 2009, the Company cancelled 28,000 shares of common stock at approximately $0.50 per share and refunded an investor a total amount of $14,000. NOTE11 – INCOME TAXES At June 30, 20009 and December 21, 2008, the Company had deferred tax assets (calculated at an expected rate of 34%) of approximately $1,503,000 and $589,000 principally arising from net operating loss carryforwards for income tax purposes. As management of the Company cannot determine that it is more likely than not that the Company will realize the benefit of the deferred tax asset, a valuation allowance equal to the deferred tax asset has been established at June 30, 2009 and December 31, 2008. The significant components of the deferred tax asset at June 30, 2009 and December 31, 2008 were as follows: June 30, 2009 December 31, 2008 Operating loss balance: $ $ Deferred tax asset $ $ Deferred tax asset valuation allowance Net deferred tax asset $ - $ - At June 30, 2009 and December 31, 2008, the Company has net operating loss carryforwards of approximately $4,419,000 and 2,315,000, which expire in the years 2023-2024. The change in valuation allowance from December 31, 2008 to June 30, 2009 was 914,000. F-13 -17- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 Although we believe that our estimates are reasonable, no assurance can be given that the final tax outcome of these matters will not be different than that which is reflected in our tax provisions. Ultimately, the actual tax benefits to be realized will be based upon future taxable earnings levels, which cannot be predicted at this time. Furthermore, the availability of net operating losses would be limited by the future action of the Company and its investors. Losses recognized in certain financial reporting subsidiaries may only be available at the subsidiary level and not as part of a consolidated tax filing. NOTE12 – COMMITMENTS AND CONTINGENCIES The Company signed exploration services agreements with Geo Can to perform mining exploration on all properties. According to the services agreements, the Company has an obligation to incur exploration expenses as follows: 1. Kalemela Gold Project: PL2747/2004 The Company shall complete $187,500 of mineral exploration expenses on PL2747/2004 within twelve months of the “Initial Payment Date”, which was July 14, 2009. 2. Kalemela Gold Project: PL2910/2004 &PL 3006/2005 The Company shall incur exploration expenses of $200,000 on or before the first year anniversary of the Closing date, which was November 18, 2009.This payment has been met. On May 15, 2009, Kilimanjaro signed a Mineral Financing Agreement with one director of the Company authorizing him, on behalf of the Company, to acquire Primary Mining Licenses (“PMLs”) in the Singida area. As of September 30, 2009, this director has entered into Mineral Properties Sales and Purchase agreements with various PML owners providing the Company with the option to acquire 54 different PMLs in the Singida area. Under the terms of these agreements, if the option to purchase is completed on all these PMLs, then the total purchase consideration will be $4,924,846. Of this amount, $54,000 has already been paid and $ 61,482 is accrued as an acquisition liability. At the option of the Company, a secondary payment of $1,697,415 is to be paid within 120 days, which may be extended to 240 days in certain circumstances and a final payment of $3,173,432 is to be paid within 730 days. Also, at the option of the Company, a 2% Net Smelter Production royalty or 2% of the Net Sale Value may be substituted in place of the final payment and paid on a pro rata basis determined by the total final number of PMLs involved in a special mining license. All exploration and payment commitments as per agreements between Geo Can and the Company for the Geita, Kinyambwiga and Kalemela projects were cancelled as part of the agreement between Geo Can and Kilimanjaro prior to the August 7, 2009 share exchange agreement. Both companies have mutually agreed that the exploration agreements will be terminated once the Company incorporates its own exploration subsidiary in Tanzania. Subsequent to September 30, 2009 the Company incorporated a Tanzania subsidiary. There are no payments in default as of June 30, 2009. A director of the Company entered into Mineral Purchase agreements with 24 PML’s which are part of the Kinyambwiga Project and which are recorded in his name and are to be transferred over to the Company at a future date. F-14 -18- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 NOTE13 – SUBSEQUENT EVENTS As of April 15, 2010, the Company completed a private placement of 7,973,000 units at $0.20 per share for total consideration of $1,594,600. Each Unit consists of one share of common stock and one redeemable warrant.One redeemable warrant and payment of $1.25 entitles the holder to purchase one additional share of common stock.The exercise period of the redeemable warrants is thirty-six months from January 28, 2010. Included in the private placement were 1,250,000 units issued to two directors and officers for $250,000. On January 19, 2010, the director of the company signed second addendums to mineral properties sales and purchase agreements (“Mineral Agreement”) in 2009. The addendums revised the secondary payments of the mineral agreement as follows, (A). First payment of 50% of Secondary Payment paid as follows: 1. 20% of the first payment of 50% of Secondary Payment in the amount of $215,659 shall be paid upon execution of the addendum 2. 30% of the first payment of 50% of Secondary Payment in the amount of $323,489 shall be paid within eight weeks after the Company receives confirmation of the transfer of PMLs. 3. 50% of the first payment of 50% of Secondary Payment in the amount of $539,148 shall be paid within seven and one half months of the date of execution of the addendum (B). 50% of Secondary Payment in the amount of $1,078,295 with thirteen and one half months of the date of execution of the Second Addendum. On January 4, 2010, we entered into a finder’s fee agreement with Robert A. Young, The RAYA Group (“Young”) wherein we agreed to pay Young fees for introducing us to investors who invested in our private placements and joint ventures.The fee will be 10% of the first $10,000,000 and 5% of amounts in excess of $10,000,000.The term of finder’s fee agreement is five years. On December 31, 2009, the Company sold 2,501,001 units for total consideration of $1,562,700, net of costs of $45,900. Each unit consists of one share of common stock and one redeemable warrant. Two redeemable warrants and payment of $1.25 entitles the holder to purchase one additional share of common stock. The exercise period of the redeemable warrants is thirty-six months from September 9, 2009. On December 31, 2009, we entered into a Geological and Business Development Consulting Services Agreement with Jack V. Everett (“Everett”) under which Everett will provide public relations services, geological services, and consulting services to us and the Company agrees to compensate Everett on a quarterly basis in two methods: (a) cash and (b) restricted common shares of the company. The quarterly compensation will be agreed upon, in advance of each quarter, by the Company and Everett. Accordingly, upon execution of the agreement the company paid Everett a cash payment of $20,000 and issued him 68,775 restricted common shares of the Company’s stock. The term of the consulting agreement is twelve months. On December 3, 2009, the Company entered into a Consulting Services Agreement (the “Agreement”) with Robert Lupo (the “consultant”). The consultant will provide public relations, advisory, and consulting services to the Company in conjunction with the development of the Company’s marketing plan, business plan, and goals.The contract has a one year term, and 300,000 shares of restricted stock will be issued within 30 days after the date of F-15 -19- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 this contract.On December 31, 2009 we executed an addendum to the Agreement in order to extend the term of the agreement by an additional 60 days and included a probationary period of 60 days to evaluate the services and determine compensation. On March 1, 2010, the Company and Robert Lupo mutually agreed to terminate the agreement. On November 9, 2009, the Company incorporated a wholly owned subsidiary, Lake Victoria Resources (T) Ltd., in Tanzania to perform all exploration and mining activities on the Company’s mineral properties. On November 5, 2009, the Company passed a resolution to issue 456,250 restricted shares in lieu of cash for payment of business development services provided by POP Holding and Vertvet Management Services Ltd at a fair value of $273,750. On October 31, 2009 the Company and Hampton Park LLC mutually agreed to extend the payment due date for the sale of Kibo Resources Company shares to November 30, 2009. In December, 2009, the Company received the payment. On October 30, 2009, the Company entered into a public relations, advisory, and consulting services agreement with Stocks that Move. The agreement effects for a period of twelve months. Total consideration for the services was 1,450,000 restricted common shares. On November 5, 2009, the board of the Company passed a resolution to issue 1,450,000 shares at a fair value of $870,000. On October 27, 2009, the Company signed and renewed a Mineral Properties Purchase Financing Agreement with one director of the Company which replaced the initial agreement with Kilimanjaro Mining on May 15, 2009.According to the renewed agreement, the Company shall provide all the finances required acquiring and developing the PMLs in the Singida Project area and the Company will continue to have a 100 percent beneficial interest in all PMLs acquired by the director pursuant to the initial and renewed agreement. On August 7, 2009, the Company completed the share exchange agreement with Lake Victoria Mining Company Inc. Upon completion, Kilimanjaro Mining Company becomes a wholly owned subsidiary of Lake Victoria Mining Company, Inc. F-16 -20- BEHLERMICK PS Bank of America Financial Center 601 W. Riverside, Suite 430 Spokane, WA 99201 United States of America To the Board of Directors and Stockholders Kilimanjaro Mining Company, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Kilimanjaro Mining Company, Inc. as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders' equity(deficit), and cash flows for each of the years then ended and for the period from December 11, 2006 (inception) to December 31, 2008. Kilimanjaro Mining Company, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Kilimanjaro Mining Company, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended and for the period from December 11, 2006 (inception) to December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has sustained operating losses since inception, has limited cash resources and has not generated any revenues. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 13 to the consolidated financial statements, errors resulting in the overstatement of previously reported losses at December 31, 2008 were discovered by management. The Company was determined to have retained permanent control over its nonconsolidated subsidiary during all periods presented. The financial statements have been restated to reflect the consolidation to correct these errors. BEHLERMICK PS BehlerMick PS Spokane. Washington May 13, 2010 T: 1 F: 1 F-17 -21- KILIMANJARO MINING COMPANY INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS RESTATED December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Advances to related party Total Current Assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Advances payable - related party - Other Payables - 79 Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - MINORITY INTEREST STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value; 100,000,000 shares authorized, 22,130,140 and 20,434,936 shares issued and outstanding, respectively Additional paid-in capital Subscriptions receivable ) ) Accumulated deficit during exploration stage ) ) Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements F-18 -22- KILIMANJARO MINING COMPANY, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS RESTATED Period from December 11, For the Year For the Year Ended Ended (Inception) to December 31, December 31, December 31, REVENUE $
